Citation Nr: 0605960	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
scoliosis.

2.  Eligibility for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from July 1973 to June 
1975.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that there are other diagnoses concerning the 
veteran's back.  The AOJ should consider adjudicating these 
potential issues.


REMAND

A review of the claims folder discloses that the appellant 
requested a Travel Board hearing at the RO.  This request was 
received September 7, 2004, prior to certification of the 
appeal to the Board on September 21, 2004.  No action has 
been taken on this request.  A hearing on appeal must be 
granted if an appellant, or his representative, expresses an 
interest to appear in person.  38 C.F.R. § 20.700 (2005).

Accordingly, REMAND is necessary to ensure the appellant has 
been afforded his due process rights.

The appellant should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge in accordance with the 
procedures set forth at 38 C.F.R. § 
20.704 (2005).  The RO should notify the 
appellant and his representative of the 
date of such hearing by sending a letter 
of notification to his current address of 
record, with a copy to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

